United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.L., Appellant
and
DEPARTMENT OF THE NAVY, SPACE &
NAVAL WAR SYSTEMS COMMAND,
North Charleston, SC, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 18-0496
Issued: January 9, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On January 9, 2018 appellant filed a timely appeal from a November 20, 2017 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP). The most recent merit
decision was that of the Board dated July 27, 2015, which became final after 30 days and is not
subject to further review.1 As there was no merit decision by OWCP within 180 days of the filing
of this appeal, pursuant to the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board lacks jurisdiction to review the merits of this case.3

1

20 C.F.R. § 501.6(d).

2

5 U.S.C. § 8101 et seq.

3

Together with her appeal request, appellant submitted a timely request for oral argument pursuant to 20 C.F.R.
§ 501.5(b). By order dated October 11, 2018, the Board exercised its discretion and denied the request as appellant’s
arguments on appeal could be adequately addressed in a decision based on a review of the case as submitted on the
record. Order Denying Request for Oral Argument, Docket No. 18-0496 (issued October 11, 2018).

ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration,
finding that it was untimely filed and failed to demonstrate clear evidence of error.
FACTUAL HISTORY
This case has previously been before the Board.4 The facts of the case as set forth in the
Board’s prior decision are incorporated herein by reference. The relevant facts are as follows.
On December 3, 2013 appellant, then a 43-year-old administrative specialist, filed an
occupational disease claim (Form CA-2) alleging that she sustained work-related emotional
conditions in the form of depression, anxiety disorder, panic attacks, and panic disorder. She
indicated that, on August 22, 2013, she first became aware of her claimed condition and that it was
caused or aggravated by her federal employment. Appellant stopped work on August 22, 2013.
In a December 5, 2013 statement, appellant indicated that on August 22, 2013 she informed
her supervisor of a decline in her health and ability to concentrate due to stress and pressure caused
by an upcoming move to a new workplace approximately eight or nine miles away from her thencurrent workplace. She advised that she stopped work beginning August 22, 2013 and felt that she
was treated harshly after she sent an e-mail to her supervisor on August 27, 2013 about possibly
returning to work. Appellant indicated that she believed that her supervisor was “continuing to
intimidate me” and “added insult to my injuries” when he responded, “Facilities has moved your
boxes and chair to [Building 198] and installed the keyboard tray as previously requested.” She
asserted that she was psychologically mistreated and abused “all because of the demands of a
move.” Appellant claimed that she had been called “a squatter” and noted, “I have been abused
psychologically and I have been lied to and lied on and my chain of command failed me.” She
also submitted medical evidence in support of her claim. Some of the reports indicated that
appellant suffered from depression, anxiety, and panic attacks.
By a February 12, 2014 development letter, OWCP requested that appellant submit
additional factual and medical evidence in support of her claim.
In response, appellant submitted a statement in which she indicated that between January
and August 2013 she experienced a lot of stress because her work team was transitioning from
contractors to government workers. She claimed that her work unit was not adequately supported
by management in the performance of her work during this transition period. Appellant asserted
that on June 24, 2013 she advised another supervisor, that she was not ready to move to Building
198. She claimed that this supervisor gave her assurances that she would not have to move until
she was ready to make such a move. Appellant indicated that she suffered a great deal of stress
because she was told by her supervisor in an August 22, 2013 e-mail that she would have to vacate
her workspace by the close of business on August 23, 2013.
Appellant submitted a number of documents, including copies of e-mails, concerning the
move of her and coworkers to Building 198. In several of the documents, she indicated that she
4

Docket No. 14-1936 (issued July 27, 2015).

2

wished to postpone her move to Building 198 until issues were resolved regarding her ability to
effectively and efficiently perform her job duties at the new location.5 In an August 12, 2013
e-mail, appellant’s supervisor advised that appellant “is currently squatting in Building 3112, cube
20.”6 Appellant also submitted additional medical evidence in support of her claim.
By decision dated March 19, 2014, OWCP denied appellant’s emotional condition claim,
finding that she failed to establish a compensable employment factor. In particular, it found that
her allegation regarding the employing establishment’s mishandling of her move to Building 198
in August 2013 did not constitute error and abuse. OWCP also determined that appellant failed to
establish that she was subjected to harassment.
On April 25, 2014 appellant requested reconsideration of OWCP’s March 19, 2014
decision. She submitted additional evidence including several statements in which she continued
to argue that the employing establishment mishandled her move to Building 198 in August 2013.
By decision dated May 7, 2014, OWCP denied appellant’s request for reconsideration of the merits
of her claim pursuant to 5 U.S.C. § 8128(a).
On June 24, 2014 appellant again requested reconsideration of her claim. She submitted
additional personal statements and documents regarding the move to Building 198 in August 2013.
On July 17, 2014 OWCP received an undated statement from appellant’s supervisor which
addressed her claimed employment factors. The supervisor noted that appellant rejected two
requests to move in June and July 2013 and that these were cancelled in an effort to accommodate
her. On August 2, 2013 it was discovered that her cubicle was assigned to two individuals and a
proper request to vacate was issued on August 12, 2013 after a new employee showed up to occupy
the same space. The supervisor indicated that appellant made little progress towards carrying out
the move and noted that he issued her a final request to move on August 22, 2013. The move did
not require special computer server or access requirements, and the “Carpathia” server was
available from the contractor’s site. The supervisor noted that the term “squatting” was
administrative in nature, and was used to denote a person working in a cubicle not officially
assigned to him or her or occupying a space marked vacant. The term was not used only for
appellant and was not meant to be an insult.
By decision dated August 29, 2014, OWCP denied modification of its March 19, 2014
decision. It again found that appellant had not established a compensable employment factor in
connection with her emotional condition claim.

5

Appellant asserted that Building 198 did not have adequate space for the multiple conferences she attended per
week and that she would not be able to print and transfer files in an efficient manner at Building 198.
6
In an August 22, 2013 e-mail to appellant, her supervisor noted, “You need to be moved by [close of business]
today then.”

3

Appellant subsequently appealed to the Board and, by decision dated July 27, 2015, the
Board affirmed OWCP’s August 29, 2014 decision denying her emotional condition claim, finding
that she had not established a compensable employment factor.7
On April 29, 2016 appellant again requested reconsideration of her claim and submitted
additional factual and medical evidence in support of her reconsideration request. By decision
dated May 18, 2016, OWCP denied appellant’s request for reconsideration of the merits of her
claim pursuant to 5 U.S.C. § 8128(a).
In July 24 and August 22, 2016 letters received by OWCP on August 22, 2016, appellant
again requested reconsideration of her claim. In the July 24, 2016 letter, she requested that an
OWCP claims examiner “carefully review my last reconsideration.” In the August 22, 2016 letter,
appellant asserted that it was difficult for her to complete the forms for her claim due to memory
and concentration issues which were related to her work. She advised that she had received
psychiatric care on a regular basis since August 2013 and indicated that her attending physicians
had requested that OWCP carefully review her requests for reimbursement. Appellant noted that
some of her requests for reimbursement of co-payments were related to treatment for psychiatric
conditions.8 She submitted an OWCP document listing medical bills that had been denied for
reimbursement.
By decision dated November 20, 2017, OWCP denied appellant’s request for
reconsideration, finding that it was untimely filed and failed to demonstrate clear evidence of error.
LEGAL PRECEDENT
Section 8128(a) of FECA vests OWCP with discretionary authority to determine whether
it will review an award for or against compensation. The Secretary of Labor may review an award
for or against payment of compensation at any time on his or her own motion or on application.
The Secretary, in accordance with the facts found on review, may end, decrease or increase the
compensation awarded or award compensation previously refused or discontinued.9
OWCP, through regulations, has imposed limitations on the exercise of its discretionary
authority under 5 U.S.C. § 8128(a). As one such limitation, 20 C.F.R. § 10.607(a) of the
implementing regulations provides that an application for reconsideration must be received within
one year of the date of OWCP’s decision for which review is sought.10 According to the Federal
(FECA) Procedure Manual, the one-year period for requesting reconsideration begins on the date of
the original OWCP decision, but the right to reconsideration within one year also accompanies any

7

Supra note 3.

8

Appellant also noted that she did not understand why OWCP denied her request for reimbursement of co-payments
and travel expenses which were made in connection with an OWCP claim other than the present claim.
9

5 U.S.C. § 8128(a).

10

20 C.F.R. § 10.607(a).

4

subsequent merit decision on the issues, including any merit decision by the Board.11 Timeliness is
determined by the document receipt date, i.e., the “received date” in OWCP’s Integrated Federal
Employees’ Compensation System (iFECS).12 The Board has found that the imposition of the oneyear limitation does not constitute an abuse of the discretionary authority granted OWCP under
section 8128(a) of FECA.13
However, OWCP will reopen a claimant’s case for merit review, notwithstanding the oneyear filing limitation, if the claimant’s application for review demonstrates clear evidence of error
on the part of OWCP in its most recent merit decision. To demonstrate clear evidence of error, a
claimant must submit evidence relevant to the issue that was decided by OWCP. The evidence
must be positive, precise, and explicit and must be manifest on its face that OWCP committed an
error.14
To demonstrate clear evidence of error, the evidence submitted must not only be of
sufficient probative value to create a conflicting medical opinion or establish a clear procedural
error, but must be of sufficient probative value to shift the weight of the evidence in favor of the
claimant and raise a substantial question as to the correctness of OWCP’s decision.15 The Board
notes that clear evidence of error is intended to represent a difficult standard.16 Evidence that does
not raise a substantial question concerning the correctness of OWCP’s decision is insufficient to
demonstrate clear evidence of error.17 It is not enough merely to establish that the evidence could
be construed so as to produce a contrary conclusion.18 This entails a limited review by OWCP of
the evidence previously of record and whether the new evidence demonstrates clear error on the
part of OWCP.19 The Board makes an independent determination as to whether a claimant has
demonstrated clear evidence of error on the part of OWCP.20
ANALYSIS
The Board finds that OWCP properly determined that appellant failed to file a timely
request for reconsideration. As noted above, the one-year period for requesting reconsideration
begins on the date of the original OWCP decision, but the right to reconsideration within one year
11

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.4a (February 2016).

12

Id. at Chapter 2.1602.4b (February 2016).

13

See M.P., Docket No. 17-0367 (issued March 12, 2018); Thankamma Mathews, 44 ECAB 765 (1993).

14

Id. at § 10.607(b); Fidel E. Perez, 48 ECAB 663, 665 (1997).

15

Annie L. Billingsley, 50 ECAB 210 (1998).

16

R.K., Docket No. 16-0355 (issued June 27, 2016).

17

Jimmy L. Day, 48 ECAB 652 (1997).

18

Id.

19

Id.

20

Cresenciano Martinez, 51 ECAB 322 (2000); Thankamma Mathews, supra note 13.

5

also accompanies any subsequent merit decision on the issues, including any merit decision by the
Board.21 As appellant’s request for reconsideration was not received by OWCP until August 22,
2016, more than one year after issuance of the Board’s July 27, 2015 merit decision, it was
untimely filed. Consequently, she must demonstrate clear evidence of error by OWCP in its prior
merit decision.22
Appellant failed to demonstrate clear evidence of error on the part of OWCP in issuing its
prior merit decision dated August 29, 2014. In an August 22, 2017 letter, she asserted that it was
difficult for her to complete the forms for her claim due to memory and concentration issues which
were related to her work. Appellant advised that she had received psychiatric care on a regular
basis since August 2013 and indicated that her attending physicians had requested that OWCP
carefully review her requests for reimbursement. She noted that some of her requests for
reimbursement of co-payments were related to treatment for psychiatric conditions.
Appellant failed to submit the type of positive, precise, and explicit evidence which
manifests on its face that OWCP committed an error in its August 29, 2014 decision denying her
claim for an employment-related emotional condition.23 The evidence and argument submitted in
connection with her untimely reconsideration request did not raise a substantial question
concerning the correctness of OWCP’s prior decision.24 In essence, appellant simply expressed
her personal belief that she was due compensation for an employment-related emotional condition.
However, she failed to submit evidence or argument demonstrating that OWCP committed error
when it previously denied her emotional condition claim. In an August 22, 2017 letter, appellant
had noted that she did not understand why OWCP denied her request for reimbursement of copayments and travel expenses which were made in connection with an OWCP claim other than the
present claim. She failed to explain how her statements regarding a claim unrelated to the present
claim showed error in OWCP’s prior decisions regarding her claim for an employment-related
emotional condition. Appellant also submitted an OWCP document listing medical bills that had
been denied for reimbursement, but this document would in any way show that she sustained an
employment-related emotional condition. OWCP had denied appellant’s emotional condition
claim because she failed to establish compensable employment factors, but appellant’s argument
upon her untimely reconsideration request did not address this factual basis for the denial of her
claim.25
The Board finds that appellant’s application for review does not demonstrate on its face
that OWCP committed error when it found in its August 29, 2014 decision that she failed to meet
her burden of proof to establish an employment-related emotional condition.26 As noted, clear
21

See supra notes 8 and 9.

22

See supra note 10.

23

Id. See also M.M., Docket No. 18-0622 (issued October 2, 2018).

24

See supra notes 11 and 13.

25

See supra notes 18 through 20 regarding a claimant’s need to establish a compensable employment factor in
connection with a claim for an employment-related emotional condition.
26

See S.F., Docket No. 09-0270 (issued August 26, 2009).

6

evidence of error is intended to represent a difficult standard.27 Other than simply reiterating her
previous arguments, appellant has not met this standard in this case.
For these reasons, the evidence and argument submitted by appellant does not raise a
substantial question concerning the correctness of OWCP’s August 29, 2014 decision and OWCP
properly determined that appellant failed to demonstrate clear evidence of error in that decision.
CONCLUSION
The Board finds that OWCP properly denied appellant’s request for reconsideration,
finding that it was untimely filed and failed to demonstrate clear evidence of error.
ORDER
IT IS HEREBY ORDERED THAT the November 20, 2017 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: January 9, 2019
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

27

See supra note 12.

7

